DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings

The drawings (Figures 1 and 5) are objected to as failing to comply with 37 CFR 1.84(p) (4) because there are no present reference character numbers for labels “User 2” and “Appl. And Blockchain Comp” inside “User 2” and “User n” and “Appl. And Blockchain Comp” inside “User n” in the drawings of Figure 1. Examiner suggest annotating reference character 102, 112, ands 114 to read for User 2 reference character 102-1, 112-1, and 114-1.
In Figure 5, because the drawings of Figure 5 have labels that are not presently visible and difficult to read as well as not visible or present numbering, ordering, or reference character numbers for the labels below reference character numbers 112, 502, 108 and102 in the drawings of Figure 5.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet 

Claim Objections

Claims 5, 12 and 19 are objected to because of the following informalities:

 In regards to Claim 5, 12, and 19, the applicant recites the limitation “a plurality of validation rules”, this becomes unclear because the limitation “a plurality of validation rules” was already previously recited in independent claims 1, 8 and 15. It becomes unclear if the applicant is referring to a new embodiment of validation rules or the same plurality of validation rules recited in independent claims. The specification state in Par. (0048) “At 702, a received request to validate a transaction may be executed in accordance with one or more validation rules in a plurality of validation rules.” Therefore it will be broadly and reasonably interpreted that a plurality of validation rules is referring to the same plurality of validation rules stated in the independent claims. The Examiner suggest using the phrase “the” in front of plurality of validation rules to avoid confusion.


Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6, 8-13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Magerkurth et al. (U.S No. 10,824,759, hereinafter referred to as "Magerkurth") in further view of Bessonov et al. (U.S Pub. No. 20200084046, hereinafter referred to as “Bessonov”)

In regards to Claim 1, Magerkurth teaches a computer-implemented method, comprising: executing a received request to validate a transaction in accordance with one or more ….. rules in a plurality of …. rules; (Page: Abstract “According to certain aspects, a transaction request indicating a sale made by an agent of the entity receiving request to validate a transaction (transaction request)), (Page 24 Col 6 lines 53-65 “The systems and methods disclosed herein also include performing actions utilizing the distributed consensus achieved through the blockchain. In particular, these actions may be executed by smart contracts. A smart contract is a computer protocol that enables the automatic execution and/or enforcement of an agreement between different parties”; executing (execution)), (Page 25 Col 8 lines 15-30 “Node A 104A, issues a request to the central authority 102 to perform an action on data stored in the central ledger 108. This request may be a request to create, read, update, or delete data that is stored in the central ledger 108.”; request associated with one or more …. rules (create, read update etc.)), (Page 23 Col 3 lines 45-65 “verifying the transaction request may include one or more of: (1) accessing a consensus rule associated with the transaction request and shared by the plurality of nodes, the consensus rule indicating a set of authorized sources, and (2) verifying the transaction request based on determining that the source is included in the set of authorized sources; [..] receiving, via the network from at least a portion of the plurality of nodes, an indication that the transaction request is verified;”; receiving request to validate (verifying the transaction request) that is in accordance with one or more …. rules (consensus rule)), (Page 27 Col 11 lines 19-27 “To this end, each node may each be associated with a set of permissions stored at a database accessible to the blockchain management node 106. Accordingly, the blockchain management node 106 may cross-reference the sender of the transaction (e.g., the processing node 104A) against the permissions database to ensure that the sender had the authority to send the transaction.”; in a plurality of …… rules (set of permissions)), (Page 35 Col. 35 lines 8-22 “with the first node receiving (1005) a transaction request initiated by a source and indicating a policy payment for an insurance policy held by the source. In certain embodiments, the policy payment may be a periodic payment (e.g., a monthly payment) that may be necessary to keep the insurance policy in force [..] the first node may verify the transaction request by verifying an identify of the source. In one embodiment, the first node may access a consensus rule associated with the transaction request and shared by the plurality of nodes”; executing the received request to validate transaction (receiving a transaction request to be verified) associated with one or more …. rules (a policy))
generating, based on the executed validation request, a …. certificate associated with the transaction;  (Page 27 lines 29-40 “the processing node 104A may include a digital signature when sending the transaction. The digital signature may include an identifier of the processing node 104A as encrypted by a private key for the processing node 104A.”; … certificate (digital signature) associated with validation request (transaction)), (Page 33 Col 24 lines 35-55 “the transaction may also include a digital signature associated with the node that transmitted the transaction”; validation request (transaction request) associated (includes) a …. certificate (digital signature)), (Page 32 Col 21 lines 20-35 “ the first node may validate the request to provide access to the documents subject to review by an auditor. In one aspect, validation may involve determining a permission level associated with the node that transmitted the request (the “requesting node) [..] the request may also include a digital signature associated with the node that transmitted the request”; validation request (request may be validated by node) associated with ….. certificate (request of transactions including digital signature)), (Page 29 Col. 16 lines 40-555 “ The blockchain management node 106 may then generate (458) a transaction that includes [..] a digital signature in the transaction. The digital signature may be based upon the private key of the blockchain management node 106.”; generating …… certificate (digital signature) associated with transaction))
determining a validity of the ….. certificate; and (Page 27 Col 11 lines 29-40 “validation may involve comparing the unencrypted identity included in a digital signature of the transaction to a known identity of the sending node. [..] If the transaction is not validated [..] when the unencrypted digital signature”; determining a validity of the ….. certificate (digital signature))
storing the transaction on a blockchain network upon determining that the ….. certificate is valid, (Page 27 Col. 11 lines 40-55 “ if the transaction is validated, such as when the data included in the transaction is consistent with data stored in the blockchain and/or the digital signature included in the transaction is verified, the blockchain management node 106 may compile (408) the transaction, as well as any number of other transactions, into a block of transaction to be included in the blockchain.”; storing the transaction on a blockchain network upon determining the ….. certificate is valid (if the transaction is validated [..] and/or the digital signature included in the transaction if verified))
and preventing storage of the transaction on the blockchain network upon determination that the ….. certificate is invalid. (Page 27 Col. 11 lines 40-55 “ If the transaction is not validated, such as when the data included in the transaction is inconsistent with data stored in the blockchain and/or when the unencrypted digital preventing storage of transaction (discarding transaction [..] invalid transaction never included within blockchain)) correlating to invalid ….. certificate (digital signature does not match)), (Page 28 Col. 14 lines 48-55 “If the blockchain management node 106 fails to validate the permissions and/or digital signature associated with the sending node, the blockchain management node 106 may discard the new account transaction.”; preventing storage of transactions (may discard [..] transaction) upon determination that the …. certificate is invalid ( if [..] fails to validate the [..] digital signature))
However Magerkurth does not explicitly teach a validation certificate and one or more validation rules in a plurality of validation rules.
Wherein Bessonov teaches a validation certificate (Par.  (0087) “The business 406 provides personalized offers and rewards for users or other businesses and can validates the authenticity of user data using validation certificates [..] Once data has been verified, the validator 405 generates a signed certificate of validity, the validation certificate.”; validation certificates), (Par. (0006) “that a method for validating data and attesting to its accuracy in a secure distributed environment can be implemented using validation certificates for encrypted user data in a datastore [..] can store then by storing the encrypted user data fields in a datastore such as a blockchain,”; validation certificate correlating to blockchain)), (Par. (0008) “The validation data can be stored by storing the validation certificate in the open public decentralized storage or on the validation certificate correlating to blockchain))
and one or more validation rules in a plurality of validation rules. (Par. (0087) “The business 406 can executes smart contracts to ensure the certificate restrictions or other rules of the validation certificates are upheld.”; one or more validation rules (rules of the validation certificate)), (Par. (0095) “This can be achieved by encoding specific information in the certificates of validity (e.g. expiration data) and by coding more complex rules as a smart contract that must be executed each time the data/certificate pair is used. Smart contracts allow the encoding of complex use rules such as: “Only allow the certificate to passed to and used by one additional business”, or “Only allow this certificate to be used by businesses that meet criteria X”.”; plurality of validation rules (only allow [..] one additional business [..] only allow [..] meets criteria X))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Bessonov to the process of executing a received validation request of a transaction based on a rule of a set of rules, that generates a certificate associated with the transaction, determines a validity of the certificate and storing the transaction on the blockchain only if the certificate is deemed valid and preventing storage of the transaction if the certificate is invalid teachings of Magerkurth because of the analogous concept of checking the validity of certificates in accordance to a set of rules in a blockchain network. Bessonov includes an implementation of validation certificates and one or more validation rules in a plurality of validation rules, this is significant because by utilizing validation certificates correlating 
The motivation to combine these references is because by implementing validation certificates and corresponding validation rules it allows the blockchain network to have an effective and efficient process of checking the validity of transaction and in return protecting multiple nodes from harm and vulnerability. By utilizing the validation certificate based on validation rules, wrongful access and unnecessary risk will be eliminated and the confidential data of users can be recorded authentically and accurate thus promoting more free flowing interaction of nodes in the blockchain that is securely protected. This becomes vital for instances such as financial or sales order transactions and creates an indicator to users in the blockchain of whether integrity and trust is maintained in the system based on allocated rules relating to the certificates. 


In regards to Claim 2, the combination of Magerkurth and Bessonov teach the method of claim 1, Magerkurth further teaches the method according to claim 1, further comprising transmitting the …… certificate to the blockchain network upon determining that the …. certificate is valid, wherein the transaction is stored on the blockchain network upon verification of the …. certificate by the blockchain network. (Page 27 Col. 11 lines 40-55 “ if the transaction is validated, such as when the data included in the transaction is consistent with data stored in the blockchain and/or the digital signature included in the transaction is verified, the blockchain management node 106 may compile (408) the transaction, as well as any number of other transactions, into a block of transaction to be included in the blockchain.”; storing the transaction on a blockchain network upon determining the …. certificate is valid (if the transaction is validated [..] and/or the digital signature included in the transaction if verified)), (Page 31 Col. 19 lines 30-45 “If either the node that transmitted the request or the particular node is not associated with an appropriate permission level, the first node may discard the request. In some embodiments, the request may also include a digital signature associated with the node that transmitted the request. In these embodiments, the first node may attempt to decrypt the digital signature using a public key for the node the transmitted the request. If the first node is unable to decrypt the digital signature, the first node may discard the request.”; transmitting ….. certificate (request with digital signature) to node on the blockchain network)), (Page 23 Col. 3 lines18-30 “The blockchain may be maintained by a plurality of nodes connected via a network, each of the plurality of nodes maintaining a respective copy of the blockchain. The method may include”; nodes in blockchain network))
However Magerkurth does not explicitly teach the validation certificate.
Wherein Bessonov teaches the validation certificate (Par.  (0087) “The business 406 provides personalized offers and rewards for users or other businesses validation certificates), (Par. (0006) “that a method for validating data and attesting to its accuracy in a secure distributed environment can be implemented using validation certificates for encrypted user data in a datastore [..] can store then by storing the encrypted user data fields in a datastore such as a blockchain,”; validation certificate correlating to blockchain)), (Par. (0008) “The validation data can be stored by storing the validation certificate in the open public decentralized storage or on the blockchain in association with the digital signature”; validation certificate correlating to blockchain))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Bessonov to the teachings of Magerkurth for the reasons stated above in independent claim 1. 

In regards to Claim 3, Magerkurth does not explicitly teach The method according to claim 1, further comprising generating an error message upon determination of at least one of the following: that the validation certificate is invalid, that the transaction transmitted to the blockchain network does not include the validation certificate, and any combination thereof.
Wherein Bessonov teaches the method according to claim 1, further comprising generating an error message upon determination of at least one of the following: that the validation certificate is invalid, that the transaction transmitted to the blockchain network does not include the validation certificate, and any combination thereof. (Par. (0081) “a method for checking the validity of a validation certificate [..] Checking the validity of the validation data can also include ensuring that the certificate restrictions are obeyed and that none of the certificate restrictions indicate that the validation certificate is invalid [..] and may instead return an error message”; generating an error message upon determining validation certificate is invalid))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Bessonov to the process of executing a received validation request of a transaction based on a rule of a set of rules, that generates a certificate associated with the transaction, determines a validity of the certificate and storing the transaction on the blockchain only if the certificate is deemed valid and preventing storage of the transaction if the certificate is invalid teachings of Magerkurth because of the analogous concept of checking the validity of certificates in accordance to a set of rules in a blockchain network. Bessonov includes a process of generating an error message upon determining that the validation certificate is invalid. This is significant because it provides an indicator and reliable communication to peers in the blockchain about possible fraudulent activity or possible vulnerability and/or risk. By generating an error message multiple nodes in the blockchain network can be aware of the invalid validation certificate and in return protect transaction in the blockchain from being exposed or exploited. 
The motivation to combine these reference is by generating an error message correlating to an invalid certificate the users in the system can be alerted, this leads to high credibility and confidence in the network that illegitimate validation certificates will 


In regards to Claim 4, the combination of Magerkurth and Bessonov teach the method of claim 1, Magerkurth further teaches the method according to claim 1, wherein the …. certificate includes at least one of the following: a certificate identifier, an identifier of a requestor requesting the certificate, a certificate timestamp, an identifier of an issuer of the certificate, a sequence number of the certificate, and any combination thereof. (Page 27 Col. 11 lines 29-40 “ the processing node 104A may include a digital signature when sending the transaction. The digital signature may include an identifier of the processing node 104A as encrypted by a private key for the processing node 104A”; … certificate (digital signature) includes certificate identifier (digital signature may include an identifier))
However Magerkurth does not explicitly teach the validation certificate.
Wherein Bessonov teaches the validation certificate (Par.  (0087) “The business 406 provides personalized offers and rewards for users or other businesses and can validates the authenticity of user data using validation certificates [..] Once data has been verified, the validator 405 generates a signed certificate of validity, the validation certificates), (Par. (0006) “that a method for validating data and attesting to its accuracy in a secure distributed environment can be implemented using validation certificates for encrypted user data in a datastore [..] can store then by storing the encrypted user data fields in a datastore such as a blockchain,”; validation certificate correlating to blockchain)), (Par. (0008) “The validation data can be stored by storing the validation certificate in the open public decentralized storage or on the blockchain in association with the digital signature”; validation certificate correlating to blockchain))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Bessonov to the teachings of Magerkurth for the reasons stated above in independent claim 1. 


In regards to Claim 5, the combination of Magerkurth and Bessonov teach the method of claim 1, Magerkurth further teaches the method according to claim 1, wherein the generating includes generating a new …. certificate in accordance with the one or more …. rules in a plurality of ….. rules. (Page 31 Col. 19 lines 45-55 “ the first node may generate a transaction indicating both the particular node that is to receive access to the policy data and the private key for the new smart contract. [..] the first node may also include, in the transaction, a digital signature based upon the private key for the first node.”; generating a new ….. certificate (new smart contract with digital signature) associated with one or more …. rules (access to policy data)), (Page 30 Col. 18 lines 38-50 “The method 500 may begin with the first node new ….. certificate (new smart contract with digital signature) in accordance to one or more ….. rules (policy/policy data)), (Page 31 Col. 19 lines 31-45 “the first node may validate the request to provide access to the policy data. In one aspect, validation may involve determining a permission level associated with the node that transmitted the request (the “requesting node) and/or the particular node that is to receive access. If either the node that transmitted the request or the particular node is not associated with an appropriate permission level,”; policy data corresponding to …… rules (permissions)), (Page 30 Col. 17 lines 13-25 “to this end, the blockchain management node 106 may query a permissions database (not depicted) to determine one or more permissions associated with the requesting node”; plurality of …. rules (permissions)) (Page 28 Col 14 lines 18-30 “the processing node 104A may generate (432) a new account transaction that includes the one or more documents. According to certain aspects, the processing node 104A may apply a digital signature to the new account transaction.”; new transaction with ….. certificate (digital signature))
However Magerkurth does not explicitly teach the validation certificate and the one or more validation rules in a plurality of validation rules.
the validation certificate (Par.  (0087) “The business 406 provides personalized offers and rewards for users or other businesses and can validates the authenticity of user data using validation certificates [..] Once data has been verified, the validator 405 generates a signed certificate of validity, the validation certificate.”; validation certificates), (Par. (0006) “that a method for validating data and attesting to its accuracy in a secure distributed environment can be implemented using validation certificates for encrypted user data in a datastore [..] can store then by storing the encrypted user data fields in a datastore such as a blockchain,”; validation certificate correlating to blockchain)), (Par. (0008) “The validation data can be stored by storing the validation certificate in the open public decentralized storage or on the blockchain in association with the digital signature”; validation certificate correlating to blockchain))
and the one or more validation rules in a plurality of validation rules. (Par. (0087) “The business 406 can executes smart contracts to ensure the certificate restrictions or other rules of the validation certificates are upheld.”; one or more validation rules (rules of the validation certificate)), (Par. (0095) “This can be achieved by encoding specific information in the certificates of validity (e.g. expiration data) and by coding more complex rules as a smart contract that must be executed each time the data/certificate pair is used. Smart contracts allow the encoding of complex use rules such as: “Only allow the certificate to passed to and used by one additional business”, or “Only allow this certificate to be used by businesses that meet criteria X”.”; plurality of validation rules (only allow [..] one additional business [..] only allow [..] meets criteria X))



In regards to Claim 6, the combination of Magerkurth and Bessonov teach the method of claim 1, Magerkurth further teaches the method according to claim 5, further comprising transmitting the generated new ….. certificate to the blockchain network; (Page 29 Col. 15 lines 13-25 “After including the indication as to whether the new account holder is legally permitted to open the new account in the new account transaction, the blockchain management node 106 may compile (440) the transaction into a new block of the blockchain. The blockchain management node 106 may then transmit (442) the block (and a solution to the corresponding cryptographic puzzle) to one or more nodes of the blockchain”; transmitting ….. certificate (new account transaction)), (Page 28 Col. 14 lines 18-25 “the processing node 104A may apply a digital signature to the new account transaction. The digital signature may be an identity of the processing node 104A that is encrypted using a private key of the processing node 104A.”; new account transaction associated with …. certificate (digital signature)),
and storing the transaction on the blockchain network using the generated new ….. certificate. (Page 29 Col. 15 lines 12-25  “After including the indication as to whether the new account holder is legally permitted to open the new account in the new account transaction [..]The one or more nodes may then verify [..] a consensus to add storing the transaction (new account transaction) on the blockchain network (adding the new block to the blockchain) using new …. certificate (digital signature associated with new account transaction being verified))
However Magerkurth does not explicitly teach the validation certificate.
Wherein Bessonov teaches the validation certificate (Par.  (0087) “The business 406 provides personalized offers and rewards for users or other businesses and can validates the authenticity of user data using validation certificates [..] Once data has been verified, the validator 405 generates a signed certificate of validity, the validation certificate.”; validation certificates), (Par. (0006) “that a method for validating data and attesting to its accuracy in a secure distributed environment can be implemented using validation certificates for encrypted user data in a datastore [..] can store then by storing the encrypted user data fields in a datastore such as a blockchain,”; validation certificate correlating to blockchain)), (Par. (0008) “The validation data can be stored by storing the validation certificate in the open public decentralized storage or on the blockchain in association with the digital signature”; validation certificate correlating to blockchain))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Bessonov to the teachings of Magerkurth for the reasons stated above in independent claim 1. 



In regards to Claims 8-13, claims 8-13 are system claims that recite similar limitations to the method claims of 1-6 and the teachings of Magerkurth and Bessonov address all the limitations discussed in claims 1-6 and are thereby rejected under the same grounds.

In regards to Claims 15-19, claims 15-19 are computer program product  claims that recite similar limitations to the method claims of 1-6 and the system of claims of 8-13 and the teachings of Magerkurth and Bessonov address all the limitations discussed in claims 1-6 and 8-13 and are thereby rejected under the same grounds.


Claims 7, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Magerkurth et al. (U.S No. 10,824,759, hereinafter referred to as "Magerkurth") and Bessonov et al. (U.S Pub. No. 20200084046, hereinafter referred to as “Bessonov”) in further view of Castelnuovo et al. (U.S Pub. No. 20120210123, hereinafter referred to as “Castelnuovo”)

In regards to Claim 7, the combination of Magerkurth and Bessonov does not explicitly teach the method according to claim 1, wherein the generated validation certificate is a previously generated validation certificate.
Wherein Castelnuovo teaches the method according to claim 1, wherein the generated validation certificate is a previously generated validation certificate. (Par. (0046) “By sending the previously generated certificate, the validation server 520 previously generated validation certificate (certificate correlating to validation server))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Castelnuovo to the process of executing a received validation request of a transaction based on a rule of a set of rules, that generates a certificate associated with the transaction, determines a validity of the certificate and storing the transaction on the blockchain only if the certificate is deemed valid and preventing storage of the transaction if the certificate is invalid teachings of Magerkurth and an implementation of validation certificates and one or more validation rules in a plurality of validation rules teachings of Bessonov because of the analogous concept of checking the validity of certificates in correlation to a request of a computer system in a network. Castelnuovo includes a process in which the generated validation certificate is a previously generated validation certificate, this is important because it provides clarity to the multiple nodes in the blockchain network by allowing users to compare previously received data such as validation certificates to other transactions received. This leads to a more effective checking of validity of transactions correlating to validation certificates and allows user to be able to independently verify and audit transactions more properly and efficiently. This in return protects the blockchain network as a whole by preventing members from posting invalid transactions because the user will be aware and able to detect irregularities and possible compromise by utilizing the a previously generated certificate as a measurement of trust and comparison.
The motivation to combine these reference is by generating the validation process is a previously generated validation certificate the user can be ensured that 

In regards to Claims 14 and 20, claims 14 and 20 recite similar limitations to claim 7 and the teachings of Magerkurth, Bessonov and Castelnuovo address all the limitations discussed in claim 7 and are thereby rejected under the same grounds.




Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

DABBIERE; Alan (U.S. Pub. No. 20140282869) “CERTIFICATE BASED PROFILE CONFIRMATION”. Considered this reference because it addressed the use of certificates in regards to a request for storage on a device and a set of access rules needed in correlation to the certificate.

YANG; KAN (U.S Patent. No. 20200059354) “BLOCKCHAIN-BASED DECENTRALIZED PUBLIC KEY MANAGEMENT SYSTEM”. Considered this application because it relates to the utilization of a decentralized database storage or blockchain and the use of digital certificates in the validation process corresponding to sets of access rules for control.

Greven; Boris (U.S Pub. No. 20210105148) “COLLABORATION HUB WITH BLOCKCHAIN VERIFICATION”. Considered this application because it is related work of the assignee that addressed the use of blockchains with a request and checking of the validity and integrity of the request to authenticate access and legitimacy of multiple nodes/clients in the network. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN A HUSSEIN whose telephone number is (571)272-3554. The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HASSAN A HUSSEIN/ 
Examiner, Art Unit 2497

/ELENI A SHIFERAW/           Supervisory Patent Examiner, Art Unit 2497